Citation Nr: 1549598	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  10-08 857	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs (ODVA)


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran had active service from December 1951 to November 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office.

In September 2011, the Veteran testified at a video-conference hearing before a Veterans Law Judge (VLJ) who is no longer employed at the Board.  The Veteran was offered the opportunity to appear at an additional hearing, but he declined.

The Board remanded the Veteran's claim for further medical development in February 2013 and June 2013.


FINDINGS OF FACT

1.  The Veteran has a current PTSD diagnosis.

2.  The Veteran's in-service stressor of conducting minesweeping duties in Korea is verified.

3.  The Veteran's in-service stressor is related to his fear of hostile military activity.




CONCLUSION OF LAW

The Veteran's PTSD was incurred as a result of events during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.304(f) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he suffers from PTSD as a result of service.  

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with the American Psychiatric Association's Diagnostic and Statistical Manual of Medical Disorders (4th e4. 1994) (DSM-IV), (2) credible supporting evidence that the claimed in- service stressors actually occurred, and (3) a link, established by medical evidence between the current symptomatology and the claimed in-service stressor(s).  See 38 C.F.R. §3.304(f), 4.125(a).

If a stressor claimed by a Veteran is related to his fear of hostile military or terrorist activity and a VA psychiatrist or psychologist; or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and the Veteran's symptoms are related to the claimed stressor; in the absence of clear and convincing, evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304 (f)(3).  

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

A review of the Veteran's service personnel records (SPRs) reflects that he served aboard the USS Swallow from June 1954 until April 1955.  The Veteran reports three separate stressful experiences while in service.  In this case, the Board has determined that his stressor statement regarding being fearful for his life while stationed on the USS Swallow and conducting minesweeping duties sufficiently met the "fear of hostile military or terrorist activity" requirement outlined above.  This determination was supported by the Navy Historical Command records, which showed several reports of public relations activities for the LST 735 during the period of January through March 1953.  These reports confirm the above reference to the ships participating in the rescue of multiple "downed" pilots; as well as, noting the ships "close in" support for minesweeping activities.  The March 1953 report notes the ship carried out its duties just outside the effective range of the enemy guns and discussed one of the downed pilot rescues.  Therefore, as it was clear from the record that the Veteran was in fact stationed aboard the USS Swallow while it participated in minesweeping duties, the Board concedes this stressor.

At issue is whether the Veteran has a diagnosis of PTSD related to his fear of hostile military activity.  Private psychotherapy records from January 2007 to July 2007 reflect a diagnosis of PTSD related to active service in the waters of Korea.  The Veteran underwent a VA examination in October 2013 where the VA examiner opined that he did not meet the diagnostic criteria for PTSD, in part, because the Veteran had no significant mental health treatment.  The Board does not find this opinion probative because absence of significant treatment does not necessarily mean the Veteran does not have a disability (i.e., self-medicating).

The issue was remanded for clarification.  Specifically, the VA examiner was requested to offer an opinion as to whether the Veteran has PTSD that meets the DSM IV diagnostic criteria as a result of, in part, minesweeping activities during Korea War.  In April 2013 VA psychiatric examination and opinion, the VA examiner stated that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The VA examiner stated that the Veteran was not diagnosed with PTSD or any other mental disorder during the April 2013 examination because he did not meet the diagnostic criteria at the time he was examined because he did not describe any persistent avoidance behaviors or hyperarousal symptoms.  He also did not describe any significant occupational nor social impairment except for "hollering" at his wife once a month.  He also denied any significant symptomatology or psychiatric symptoms necessary for any diagnosis.

With respect to the 2007 private psychologist, the VA examiner further stated that making a current diagnosis depends on mental health at the time of the examination.  The VA examiner stated that perhaps he was having a more difficult time in his life when he was evaluated 6 years prior.  The examiner further stated that the Veteran showed none of the symptoms or impairment indicated in 2007 notes at the time of examination (i.e., "having deficiencies in most areas, such as work ,judgement, thinking, and mood due to symptoms such as suicidal ideation, obsessional rituals which interfere with routine activities: speech intermittently illogical, obscure or irrelevant; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty adapting to stressful experiences including in a work-like setting; inability to establish and maintain relationships" or "circumstantial, circulatory or stereotyped speech, panic attacks and difficulty establishing and maintaining relationships").

The fact that his current symptoms are not as prevalent in prior years does not negate the fact that he was diagnosed with PTSD during the appeal period.  Further, the VA examiner's rationale is inadequate.  Rather, the fact that the current symptoms that are manifested by the Veteran have improved does not pertain to the issue of whether service connection is warranted, but rather rating assigned.  Lastly, the RO did not associate treatment records from March 2013 to December 2014, but just a list of medical providers.  On balance, the Board finds that the 

evidence of record supports the conclusion that the Veteran suffers from PTSD as a result of service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection is warranted for PTSD.


ORDER

Service connection for PTSD is granted.




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


